DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 
Status of Application
The amendments and response filed 28 October 2021 are acknowledge and have been considered in their entirety.  Claims 11 and 13 are newly canceled.  Thus, claims 1-4, 7, and 10, 12, 14-16 are pending; claims 3 and 4 remain withdrawn as being directed to non-elected subject matter.  As such, claims 1, 2, 7 and 10, 12, 14-16 are subject to examination on the merits.

Withdrawal of Previous Rejection(s)
The rejection of claim 13 under 35 U.S.C. 112(d) is withdrawn in view of the cancelation of said claim.  


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7 and 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0336954 - cited previously) in view of Lin et al. (Clinic. Rev. Allerg. Immunol., 2007 – cited previously).

	Regarding claims 1, 2, 7, 10, 12, Donovan et al. teach a 2638A endolysin from staphylococcal phage 2638A endolysin which is lytic for Staphylococcus aureus and compositions for treatment against said infections and kits thereof (See paragraphs 0009, 0017-0020, 0073, claims 22-23, 29-30) and wherein the truncated version of SEQ 
	Donovan et al., however, do not teach further adding an anti-inflammatory compound to the compositions nor what the weight percentage the corticosteroid is in the composition (claims 14-16).
	Lin et al. teach atopic dermatitis (AD) is a cause and consequence of Staphylococcus aureus colonization of allergic skin inflammation in patients suffering from atopic dermatitis (See Abstract).  It is taught that while anti-inflammatory treatment alone can be beneficial in treatment of AD, anti-biotic treatment alone is not.  Thus, it is recommended to treat said AD and S. aureus, to utilize a combination treatment of anti-biotic and anti-inflammatory treatment, wherein said anti-inflammatories are generally selected from corticosteroids.  It was noted that in secondary infections, several studies have shown that a combination of topical corticosteroids and topical/systemic antibiotics is more effective for the treatment of AD with secondary bacterial infection than either topical corticosteroids or topical/systemic antibiotics alone – See p. 173, 2nd col., last paragraph; Abstract).  With regard to the concentrations of both the antibiotic and corticosteroid, this would be an obvious result effective variable that those medically skilled in the art would routinely recognize as being necessarily and readily optimizable.  
	Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention, to combine anti-inflammatory compounds Staphylococcus aureus as taught by Donovan et al. in order to treat skin infections caused by said S. aureus such as AD because Lin et al. teach this combination is common if not recommended treatment protocols in the art.  This would provide motivation in and of itself to make such a combination.  In addition, one skilled in the art would have reasonable expectation of success in combining two known compounds, utilized for the same propose, to make a third composition comprising them both as this would be obvious and intuitive along with a reasonable expectation of success in doing so.  
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Finally, as noted above, it would be readily apparent to medically skilled artisan (person of ordinary skill in this particular art) that concentrations of active ingredients are result effective variables that should be optimized (See MPEP 2144.05(II)).



Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0336954 - cited previously) in view of Lin et al. (Clinic. Rev. Allerg. Immunol., 2007 – cited previously).  Applicant’s assert and take 
	The examiner acknowledges Applicant’s remarks but does not find them convincing.  There is nothing in the rationale of adding two components together, used for the same end purpose that stipulates they must act in the exact same way.  At times, it would be advantageous if they did not work in the same way so as to ensure a more efficient attack on the same problem, here Staphlyococcus infections.  Donovan and Lin both teach utilizing their separate components for just this reason, e.g. combating Staphlyococcus infections.  As such, the reasons to combine the two flows from the logic in the art.  See MPEP 2144.06(I).  Given that both are taught to work to treat Staphlyococcus infections, then one would have a reasonable expectation of success that when combining a bacteriophage endolysin used to treat Staphlyococcus infections and a corticosteroid which is taught as having beneficial effects against Staphlyococcus infections (Lin et al.).   
	Applicant’s also suggest that Lin et al. advocates that treatment with anti-inflammatory druges is the first and main line of treatment of atopic dermatitis (AD) and that antibiotics can be added as a secondary agent if AD is not well controlled.  But nowhere is it suggested that the dose of anti-inflammatory drugs can be reduced if the anti-inflammatory drugs are combined with a bacteriophage endolysin specifically targeting Staphlyococcus infections. 
composition.  
	Finally, Applicant’s with regard to the unexpected results, there does not seem to be anything but expected results.  Adding two known components together that are utilized to attack the same problem, one skilled in the art would expect that you would have to utilize less of components when used in combination as compared to those utilized separately.   Applicant’s assertions of synergy is not persuasive either given just an assertion that it is synergy is not sufficient.  Here, as noted, administering two known drugs for the same purpose, it would reasonable that you would not need the full amount/dose of both of them in the combined composition as compared to when just using one of them on their own.  However, as noted above, this is a composition claim and not a method claim. 
Thus, for these reasons, the determination of prima facie obviousness is maintained when the references are combined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 2, 7 and 10, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,357,547. Although the claims at issue are not identical, they are not patentably distinct from each other because the encompass the same subject matter so as to be obvious variations of one another.
The instant claims in their broadest are drawn to a composition comprising a first and a second compound, wherein said first compound is an anti-inflammatory compound and said second compound is a compound specifically targeting a bacterial cell, preferably a gram positive bacterial cell, and comprises at least one cell wall binding domain specifically binding the peptidoglycan cell wall of said bacterial cell (claim 1).  Claim 10 ultimately is dependent upon claim 1 and recites wherein said second compound is a polypeptide that has at least 80% identity with SEQ ID NO: 84 and/or said cell wall binding domain has at least 80% identity to SEQ ID NO: 6; and/or wherein said one or more enzymatic active domains has at least 80% identity to SEQ ID NO: 16.  
The claims to the ‘547 patent in their broadest are drawn to  a composition comprising a first and a second compound, wherein: the first compound is an anti-inflammatory compound; and the second compound is a compound specifically targeting a bacterial cell that comprises at least one cell wall binding domain specifically 
Thus, the difference between the two sets of claims, when instant claims 1 and 10 are combined (including interceding claims 9 and 8), is that the second compound in the ‘547 patent requires SEQ ID Nos: 84, 6 and 16, and those polypeptides having 80% or more identity thereto.  The instant claims, however, recites having SEQ ID NO: 84 and/or SEQ ID NO: 6 and/or SEQ ID NO: 16, and those polypeptides having 80% or more identity thereto.  Thus, it is clear to see that the claims overlap directly in scope.  The dependent claims in both claim sets are also both drawn to kits comprising the composition and specifically defining the first compound.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have acknowledged and traversed the rejection above and have asked said rejection be held in abeyance until such time that allowable subject matter has been indicated. 

Conclusion
No claim is allowed.
** 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 November 2021